Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 15-34 are currently pending and have been examined.
Claims 1-14 have been canceled.
Claims 15-34 are rejected. 

Foreign Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55. Accordingly, the effective filing date for the instant application is 23 December 2016 claiming benefit to EP 16206703.7.

Objections and Formal Matters
Claims:
Claim 15 is objected to because of the following informalities:
a data storage adapted to store a usual dose time and a dose time window, a predefined recommendation message, a time of a dose helper request, a predefined criterion is improper series grammar and should read “a data storage adapted to store a usual dose time, a dose time window, a predefined recommendation message, a time of a dose helper request, and a predefined criterion” (lines 7-8)
Appropriate correction is required.







Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 15-34 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e. a law of nature, a natural phenomenon, or an abstract idea) without significantly more.

Step 1 – Statutory Categories of Invention:
Claims 15-34 are drawn to a manufacture or method, which are statutory categories of invention.

Step 2A – Judicial Exception Analysis, Prong 1:
Independent claim 15 recites a data management unit for supporting health control in part performing the steps of provide a dose helper functionality comprising a titration method with regard to a predefined medicament, the titration method determining and/or recommending a medicament dose value or a corrective amount of the medicament dose value; display received messages; input data or requests; store a usual dose time and a dose time window, a predefined recommendation message, a time of a dose helper request, a predefined criterion; and determine time of a dose helper request, initiate storing at least the time of the dose helper request when the time is outside the dose time window around the usual dose time, execute the dose helper functionality only when a time of a most recent dose helper request is within the dose time window around the usual dose time, and initiate sending a recommendation message for change of at least one of the usual dose time and the dose time window to the display when a time distribution of a plurality of most recent dose helper requests within a predefined time period corresponds to the predefined criterion. These steps amount to methods of organizing human activity which includes functions relating to interpersonal and intrapersonal activities, such as managing relationships or transactions between people, social activities, and human behavior; satisfying or avoiding a legal obligation; advertising, marketing, and sales activities or behaviors; and managing human mental activity (MPEP § 2106.04(a)(2)(II)(C) citing the abstract idea grouping for methods of organizing human activity for managing 
Independent claim 25 recites a method for operating a data management unit for supporting health control in part performing the steps of receiving a dose helper request; determining time of receiving the dose helper request, in response to determining that the time of the dose helper request is outside a dose time window around a usual dose time, initiate storing the time; in response to determining that the time is within the time window around the usual dose time, executing, a dose helper functionality comprising a titration method with regard to a predefined medicament, the titration method determining and/or recommending a medicament dose value or a corrective amount of the medicament dose value; and in response to determining that a time distribution of a plurality of most recent dose helper requests within a predefined time period corresponds to a predefined criterion, sending, a predefined recommendation message for change of at least one of the usual dose time and the dose time window, wherein the usual dose time, the dose time window, the predefined recommendation message, and the predefined criterion are stored. These steps amount to methods of organizing human activity which includes functions relating to interpersonal and intrapersonal activities, such as managing relationships or transactions between people, social activities, and human behavior; satisfying or avoiding a legal obligation; advertising, marketing, and sales activities or behaviors; and managing human mental activity (MPEP § 2106.04(a)(2)(II)(C) citing the abstract idea grouping for methods of organizing human activity for managing personal behavior or relationships or interactions between people also note the October 2019 Update: Subject Matter Eligibility  on p. 5 stating certain activity between a person and a computer may fall within the “certain methods of organizing human activity” grouping).
Independent claim 34 recites non-transitory, computer-readable medium storing one or more instructions for supporting health control in part performing the steps of receiving a dose helper request; determining 

Step 2A – Judicial Exception Analysis, Prong 2:
This judicial exception is not integrated into a practical application because the additional elements within the claims only amount to instructions to implement the judicial exception using a computer [MPEP 2106.05(f)].
Claims 15, 25, and 34 recite a processor with a display, data input unit, storage, and clock unit. The specification provides generic exemplary structure examples for the processor with a display, data input unit, storage, and clock unit. The use of a processor with a display, data input unit, storage, and clock unit, 
The above claims, as a whole, are therefore directed to an abstract idea.

Step 2B – Additional Elements that Amount to Significantly More: 
The present claims do not include additional elements that are sufficient to amount to more than the abstract idea because the additional elements or combination of elements amount to no more than a recitation of instructions to implement the abstract idea on a computer. 
Claims 15, 25, and 34 recite a processor with a display, data input unit, storage, and clock unit.
Each of these elements is only recited as a tool for performing steps of the abstract idea, such as the use of the storage mediums to store data, the computer and data processing devices to apply the algorithm, and the display device to display selected results of the algorithm. These additional elements therefore only amount to mere instructions to perform the abstract idea using a computer and are not sufficient to amount to significantly more than the abstract idea (MPEP 2016.05(f) see for additional guidance on the “mere instructions to apply an exception”).
Each additional element under Step 2A, Prong 2 is analyzed in light of the specification’s explanation of the additional element’s structure. The claimed invention’s additional elements do not have sufficient structure in the specification to be considered a not well-understood, routine, and conventional use of generic computer components. Note that the specification can support the conventionality of generic computer components if “the additional elements are sufficiently well-known that the specification does not need to 
Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception. Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. Their collective functions merely provide conventional computer implementation.


Abbreviated Analysis for Depending Claims: 
The dependent claims 16-24 and 26-33 have been given the full two part analysis including analyzing the additional limitations both individually and in combination. Each of these steps of the dependent claims only serve to further limit or specify the features of  independent claims, and hence are nonetheless directed towards fundamentally the same abstract idea as the independent claim and utilize the additional elements already analyzed in the expected manner. Therefore, these dependent claims, when analyzed individually, and in combination, are also held to be patent ineligible under 35 U.S.C. § 101. The additional recited limitations of the dependent claims fail to establish that the claims do not recite an abstract idea because the additional recited limitations of the dependent claims merely further narrow the abstract idea. The limitations of the dependent claims fail to integrate an abstract idea into a practical application because the dependent claims do not introduce additional elements; and performing the further narrowed abstract ideas of the dependent claims on the additional elements of independent claims 12 and 25, individually or in combination, does not impose any meaningful limits on practicing the abstract ideas and does not provide improvements to the functioning of computing systems or to another technology or technical field; therefore, the claims amount to merely using a computer, in its ordinary capacity, as a tool to perform the abstract idea. Similarly, the additional recited limitations of the dependent claims fail to establish that the claims provide an inventive concept because claims that merely use a computer, in its ordinary capacity, as a tool to perform the abstract idea cannot provide an inventive concept. 


Claims 15-34 are therefore rejected under 35 U.S.C. § 101 as being directed to non-statutory subject matter.





Claim Rejections - 35 USC § 103 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 15-18, 20-23, 25-28, and 30-34 are rejected under 35 U.S.C. 103 as being unpatentable over Teucher et al. (US Patent Application No. 2015/0161339)[hereinafter Teucher] in view of Sanofi-Aventis Deutschland GmbH 65929 Frankfurt am Main (DE) (EP Patent Application No. Sanofi-Aventis].
As per claim 15, Teucher teaches on the following limitations of the claim: 
a data management unit for supporting health control, the unit comprising is taught in the Technical Field in ¶ 0002 (teaching on a medical device unit for supporting health control);
a processor adapted to provide a dose helper functionality comprising a titration method with regard to a predefined medicament
the titration method determining and/or recommending a medicament dose value or a corrective amount of the medicament dose value is taught in the Background in ¶ 0011 and in the Summary in ¶ 0020 (teaching on the titration method determining then recommending a medicament dose value or its corrective amount);
a display connected to the processor and adapted to display received messages is taught in the Summary in ¶ 0080 (teaching on a display for receiving messages/warnings);
a data input unit adapted to input data or requests and connected to the processor is taught in the Detailed Description in ¶ 0095 and ¶ 0100 (teaching on a data input receiver connected to the determining unit in the processor);
a data storage adapted to store a usual dose time and a dose time window is taught in the Detailed Description in ¶ 0101, ¶ 0139, and ¶ 0143 (teaching on a data storage arranged to provide the stored data to the determining unit wherein the determining unit utilizes data related to usual dose time);
a dose time window is taught in the Detailed Description in ¶ 0101, ¶ 0139, and ¶ 0126 (teaching on a data storage arranged to provide the stored data to the determining unit wherein the determining unit utilizes data related to a dose time range (treated as synonymous to window));
a predefined recommendation message
a time of a dose helper request is taught in the Detailed Description in ¶ 0125-126 (teaching on utilizing the helper request time necessarily by triggering a message that the request is outside the dose time window);
wherein the data storage is connected to the processor is taught in the Detailed Description in ¶ 0101 (teaching on a storage unit connected to a processor);
a clock unit is taught in the Summary in ¶ 0058, in the Detailed Description in ¶ 0100, and ¶ 0155 (teaching on a independent clock unit connected to a processor);
wherein the clock unit is connected to the processor is taught in the Summary in ¶ 0058, in the Detailed Description in ¶ 0100, and ¶ 0155 (teaching on a independent clock unit connected to a processor);
wherein the processor is further adapted to execute the dose helper functionality only when a time of a most recent dose helper request is within the dose time window around the usual dose time, and is taught in the Detailed Description in ¶ 0125-126 (teaching on only providing the dose helper functionality when the request is within the dose time window around the usual dose time); -AND-
wherein the processor is further adapted to initiate sending a recommendation message for change of at least one of the usual dose time ... to the display  is taught in the Detailed Description in ¶ 0125-126 (teaching on sending the recommendation message for the dosage change to the device display).
Teucher fails to teach the following limitation of claim 15. Sanofi-Aventis, however, does teach the following: 
a time of a dose helper request
a predefined criterion is taught in the Description in ¶ 0030 bullet 4 (teaching on utilizing a saved predefined criterion (here - the number of consecutive recent measurement values));
adapted to determine time of a dose helper request received by the data input unit is taught in the Description in ¶ 0030 bullet 4 (teaching on utilizing a saved timestamp of a new measurement value (wherein the primary reference would initiate the dose helper request));
wherein the processor is adapted to initiate storing at least the time of the dose helper request when the time is outside the dose time window around the usual dose time is taught in the Description in ¶ 0021 (teaching on at least storing the measurement time stamp (wherein the primary reference would initiate the dose helper request) when the time stamp is outside the dose time window);
and the dose time window to the display  is taught in the Description in ¶ 0018 (teaching on displaying the dose time window on the display device); -AND-
when a time distribution of a plurality of most recent dose helper requests within a predefined time period corresponds to the predefined criterion is taught in the Description in ¶ 0021 (teaching on adapting the system when a predefined criterion is met related to the measurement time (here - the number of consecutive recent measurement values))
One having ordinary skill in the art at the time the invention was filed would be motivated to combine the dosage helper system of Teucher with the glucose measurement system with time window and measurement time relation of Sanofi-Aventis with because the current measure and recommended treatment work together to control blood glucose levels - “the monitoring of the sugar level in the blood serves a dual purpose: on the one hand it provides the patient with information about the current status of glycemic control. On the other hand can the measured values serve as information for the patient or a 
As per claim 16, the combination of Teucher and Sanofi-Aventis discloses all of the limitations of claim 15. Teucher fails to teach the following; Sanofi-Aventis, however, does disclose:
the data management unit according to claim 15, wherein the processor is further adapted to check whether the number of the plurality of most recent dose helper requests outside the dose time window is higher than a predefined maximum number during the predefined time period, wherein the predefined maximum number and the predefined time period are stored in the data storage is taught in the Description in ¶ 0021 (teaching on adapting the system when a predefined criterion is met related to the measurement time, wherein the number of consecutive recent measurement values within a time period cap is met).
One having ordinary skill in the art at the time the invention was filed would be motivated to combine the dosage helper system of Teucher with the glucose measurement system with the maximum read times within a time window control of Sanofi-Aventis because “the advantage that a too frequent (unintended) change of the time range for tagging preselection is avoided” (Sanofi-Aventis in the Description in ¶ 0022). 
As per claim 17, the combination of Teucher and Sanofi-Aventis discloses all of the limitations of claim 15. Teucher also discloses the following: 
the data management unit according to claim 15, wherein the processor is further adapted to generate and send a predefined warning message to the display when the processor receives a dose helper request from the data input that is outside the dose time window, wherein the predefined warning message is stored in the data storage is taught in the Detailed Description in ¶ 0126 (teaching on displaying a predetermined message that dose helper is unavailable because it can only be run at the usual dose time when the current time is outside the range).

wherein the recommendation message recommends to change at least one of the usual dose time and the dose time window is taught in the Detailed Description in ¶ 0052 (teaching on showing a recommended change to a default value for the usual dose time or dose window).
Teucher fails to teach the following limitation of claim 18. Sanofi-Aventis, however, does teach the following: 
the data management unit according to claim 15, wherein the processor is further adapted to calculate a modified value of at least one of the usual dose time and the dose time window based on one or more respective times associated with one or more of the most recent dose helper requests is taught in the Description in ¶ 0019 (teaching on adapting the usual dosage time and dose window based on recent measurement times); -AND-
change at least one of the usual dose time and the dose time window according to a respective calculated modified value is taught in the Description in ¶ 0019 (teaching on adapting the usual dosage time and dose window based on recent measurement times).
One having ordinary skill in the art at the time the invention was filed would be motivated to combine the dosage helper system of Teucher with the glucose measurement system with averaging the time window with current read data of Sanofi-Aventis because the adaptive control “allows adaption of the preselected tag to the user’s habits” (Sanofi-Aventis in the Description in ¶ 0020). 
As per claim 20, the combination of Teucher and Sanofi-Aventis discloses all of the limitations of claim 15. Teucher also discloses the following: 
the data management unit according to claim 15, wherein the processor is further adapted to assign a tag to a new data received from the data input unit or from a measurement unit, the tag referring to an event and being selected from a group of tags comprising a fasting tag wherein the tag is assigned either automatically by the processor or based on data received by the data input unit is taught in the Detailed Description in ¶ 0161 and in the Summary in ¶ 0056 (teaching on assigning a tag to new data received from a measurement unit wherein the tag is an event type being selected from a group of tags including FBG - "fasting blood glucose" automatically or by the user input).
As per claim 21, the combination of Teucher and Sanofi-Aventis discloses all of the limitations of claim 20. Teucher also discloses the following: 
the data management unit according to claim 20, wherein the fasting tag is assigned when a time stamp of receiving the new data is within a predefined fasting window is taught in the Summary in ¶ 0056 (teaching on assigning the FBG tag when the time stamp is within the predefined fasting window).
As per claim 22, the combination of Teucher and Sanofi-Aventis discloses all of the limitations of claim 20. Teucher also discloses the following: 
the data management unit according to claim 20, wherein the display displays a predefined definition screen at a first time the fasting tag is to be assigned to a new data based on the data received by the data input is taught in the Detailed Description in ¶ 0161 and in the Summary in ¶ 0056 (teaching on displaying a confirmation that the measurement should be assigned to FBG tag and confirm the time window during which a fasting glucose measurement tag is suggested during initialization); -AND-
wherein the fasting assignment is completed in response to receiving a confirmation of the definition screen from a user is taught in the Detailed Description in ¶ 0161 and in the Summary in ¶ 0056 (teaching on assigning the FBG tag only upon confirmation by the user input).

the data management unit according to claim 15, wherein the data storage stores predefined primary information and at least one predefined secondary information assigned to the predefined primary information is taught in the Detailed Description in ¶ 0101, ¶ 0139, ¶ 0143, ¶ 0129, ¶ 0135 (teaching on a data storage arranged to provide the stored data to the determining unit wherein the determining unit utilizes predefined primary information and predefined secondary information provided by the health care provider); -AND-
wherein the processor is further adapted to send the predefined primary information and the at least one predefined secondary information to the display wherein the predefined primary information and the at least one predefined secondary information are displayed on one screen of the display is taught in the Detailed Description in ¶ 0139, ¶ 0154-155, and in the Summary in ¶ 0048-49 (teaching on displaying the primary and secondary parameters to the healthcare provider for confirmation).

As per claim 25, Teucher teaches on the following limitations of the claim: 
a method for operating a data management unit for supporting health control, the method comprising is taught in the Technical Field in ¶ 0002 (teaching on a medical device unit for supporting health control);
receiving, by a data input unit, a dose helper request, the data input unit being connected to a processor
in response to determining that the time is within the time window around the usual dose time, executing, by the processor, a dose helper functionality comprising a titration method with regard to a predefined medicament is taught in the Background in ¶ 0011, in the Summary in ¶ 0020, and in the Detailed Description in ¶ 0100 (teaching on a processor with computer executable code for a dose helper function providing a titration method for a predefined medicament);
the titration method determining and/or recommending a medicament dose value or a corrective amount of the medicament dose value; and is taught in the Background in ¶ 0011 and in the Summary in ¶ 0020 (teaching on the titration method determining then recommending a medicament dose value or its corrective amount);
in response to determining that a time distribution of a plurality of most recent dose helper requests within a predefined time period corresponds to a predefined criterion is taught in the Detailed Description in ¶ 0125-126 (teaching on only providing the dose helper functionality when the request is within the dose time window around the usual dose time);
sending, by the processor, a predefined recommendation message for change of at least one of the usual dose time ... to a display connected to the processor is taught in the Detailed Description in ¶ 0125-126 (teaching on sending the recommendation message for the dosage change to the device display);
wherein the usual dose time is taught in the Detailed Description in ¶ 0101, ¶ 0139, and ¶ 0143 (teaching on a data storage arranged to provide the stored data to the determining unit wherein the determining unit utilizes data related to usual dose time);
the dose time window is taught in the Detailed Description in ¶ 0101, ¶ 0139, and ¶ 0126 (teaching on a data storage arranged to provide the stored data to the determining unit 
the predefined recommendation message, and  is taught in the Detailed Description in ¶ 0101, ¶ 0139, and ¶ 0126 (teaching on a data storage arranged to provide the stored data to the determining unit wherein the determining unit utilizes data related to a predefined message structure - either a message with the determined dose suggestion or "no dose suggestion can be given to the user at this time");
Teucher fails to teach the following limitation of claim 15. Sanofi-Aventis, however, does teach the following: 
determining, by a clock unit, time of receiving the dose helper request, the clock unit being connected to the processor is taught in the Description in ¶ 0030 bullet 4 (teaching on utilizing a saved timestamp of a new measurement value (wherein the primary reference would initiate the dose helper request));
in response to determining that the time of the dose helper request is outside a dose time window around a usual dose time, initiate storing, by a processor, the time in a data storage connected to the processor is taught in the Description in ¶ 0021 (teaching on at least storing the measurement time stamp (wherein the primary reference would initiate the dose helper request) when the time stamp is outside the dose time window);
and the dose time window to a display is taught in the Description in ¶ 0018 (teaching on displaying the dose time window on the display device); -AND-
the predefined criterion are stored in the data storage is taught in the Description in ¶ 0030 bullet 4 (teaching on utilizing a saved predefined criterion (here - the number of consecutive recent measurement values)).

As per claim 26, the combination of Teucher and Sanofi-Aventis discloses all of the limitations of claim 25. Teucher fails to teach the following; Sanofi-Aventis, however, does disclose:
the method of claim 25, wherein the processor is further adapted to check whether the number of the plurality of most recent dose helper requests outside the dose time window is higher than a predefined maximum number during the predefined time period, wherein the predefined maximum number and the predefined time period are stored in the data storage is taught in the Description in ¶ 0021 (teaching on adapting the system when a predefined criterion is met related to the measurement time, wherein the number of consecutive recent measurement values within a time period cap is met).
One having ordinary skill in the art at the time the invention was filed would be motivated to combine the dosage helper system of Teucher with the glucose measurement system with the maximum read times within a time window control of Sanofi-Aventis because “the advantage that a too frequent (unintended) change of the time range for tagging preselection is avoided” (Sanofi-Aventis in the Description in ¶ 0022). 
As per claim 27, the combination of Teucher and Sanofi-Aventis discloses all of the limitations of claim 25. Teucher also discloses the following: 
the method of claim 25, further comprising sending, by the processor, a predefined warning message to the display when the processor receives, from the data input unit, a dose helper request that is outside the dose time window, wherein at least part of the predefined warning message is stored in the data storage is taught in the Detailed Description in ¶ 0126 (teaching on displaying a predetermined message that dose helper is unavailable because it can only be run at the usual dose time when the current time is outside the range).
As per claim 28, the combination of Teucher and Sanofi-Aventis discloses all of the limitations of claim 25. Teucher also discloses the following: 
wherein the recommendation message recommends to change the at least one of the usual dose time and the dose time window  is taught in the Detailed Description in ¶ 0052 (teaching on showing a recommended change to a default value for the usual dose time or dose window).
Teucher fails to teach the following limitation of claim 28. Sanofi-Aventis, however, does teach the following: 
the method of claim 25, further comprising calculating, by the processor, a modified value of at least one of the usual dose time and the dose time window based on one or more respective times associated with one or more of the most recent dose helper requests is taught in the Description in ¶ 0019 (teaching on adapting the usual dosage time and dose window based on recent measurement times); -AND-
change the at least one of the usual dose time and the dose time window according to a respective calculated modified value is taught in the Description in ¶ 0019 (teaching on adapting the usual dosage time and dose window based on recent measurement times).

As per claim 30, the combination of Teucher and Sanofi-Aventis discloses all of the limitations of claim 25. Teucher also discloses the following: 
the method of claim 25, further comprising: assigning, by the processor, a tag to a new data received from the data input unit or from a measurement unit, the tag referring to an event and being selected from a group of tags comprising a fasting tag, wherein the tag is assigned either automatically by the processor or based on data received by the data input unit is taught in the Detailed Description in ¶ 0161 and in the Summary in ¶ 0056 (teaching on assigning a tag to new data received from a measurement unit wherein the tag is an event type being selected from a group of tags including FBG - "fasting blood glucose" automatically or by the user input).
As per claim 31, the combination of Teucher and Sanofi-Aventis discloses all of the limitations of claim 30. Teucher also discloses the following: 
the method of claim 30, wherein the fasting tag is assigned when a time stamp of receiving the new data is within a predefined fasting window is taught in the Summary in ¶ 0056 (teaching on assigning the FBG tag when the time stamp is within the predefined fasting window).
As per claim 32, the combination of Teucher and Sanofi-Aventis discloses all of the limitations of claim 30. Teucher also discloses the following: 
the method of claim 30, further comprising displaying a predefined definition screen at a first time the fasting tag is to be assigned to a new data based on the data received by the data input is taught in the Detailed Description in ¶ 0161 and in the Summary in ¶ 0056 (teaching on displaying a confirmation that the measurement should be assigned to FBG tag and confirm the time window during which a fasting glucose measurement tag is suggested during initialization); -AND-
wherein the fasting assignment is completed in response to receiving a confirmation of the definition screen from a user is taught in the Detailed Description in ¶ 0161 and in the Summary in ¶ 0056 (teaching on assigning the FBG tag only upon confirmation by the user input).
As per claim 33, the combination of Teucher and Sanofi-Aventis discloses all of the limitations of claim 25. Teucher also discloses the following: 
the method of claim 25, wherein the data storage stores predefined primary information and at least one predefined secondary information assigned to the predefined primary information, and wherein the method further comprises is taught in the Detailed Description in ¶ 0101, ¶ 0139, ¶ 0143, ¶ 0129, ¶ 0135 (teaching on a data storage arranged to provide the stored data to the determining unit wherein the determining unit utilizes predefined primary information and predefined secondary information provided by the health care provider); -AND-
sending, by the processor, the predefined primary information and the at least one predefined secondary information to the display; and displaying the predefined primary information and the at least one predefined secondary information on one screen of the display is taught in the Detailed Description in ¶ 0139, ¶ 0154-155, and in the Summary in ¶ 0048-49 (teaching on displaying the primary and secondary parameters to the healthcare provider for confirmation).

As per claim 34, Teucher teaches on the following limitations of the claim:
a non-transitory, computer-readable medium storing one or more instructions executable by a computer system to perform operations for supporting health control, the operations comprising is taught in the Technical Field in ¶ 0002 (teaching on a medical device computer unit for supporting health control);
receiving a dose helper request, the data input unit being connected to a processor is taught in the Detailed Description in ¶ 0095, ¶ 0100, and ¶ 0125-126 (teaching on a data input receiver connected to the determining unit in the processor receiving a dose helper request); 
in response to determining that the time is within the time window around the usual dose time, executing a dose helper functionality comprising a titration method with regard to a predefined medicament is taught in the Background in ¶ 0011, in the Summary in ¶ 0020, and in the Detailed Description in ¶ 0100 (teaching on a processor with computer executable code for a dose helper function providing a titration method for a predefined medicament);
the titration method determining and/or recommending a medicament dose value or a corrective amount of the medicament dose value; and is taught in the Background in ¶ 0011 and in the Summary in ¶ 0020 (teaching on the titration method determining then recommending a medicament dose value or its corrective amount);
in response to determining that a time distribution of a plurality of most recent dose helper requests within a predefined time period corresponds to a predefined criterion
sending a predefined recommendation message for change of at least one of the usual dose time ... to a display connected to the processor is taught in the Detailed Description in ¶ 0125-126 (teaching on sending the recommendation message for the dosage change to the device display);
wherein the usual dose time is taught in the Detailed Description in ¶ 0101, ¶ 0139, and ¶ 0143 (teaching on a data storage arranged to provide the stored data to the determining unit wherein the determining unit utilizes data related to usual dose time);
the dose time window is taught in the Detailed Description in ¶ 0101, ¶ 0139, and ¶ 0126 (teaching on a data storage arranged to provide the stored data to the determining unit wherein the determining unit utilizes data related to a dose time range (treated as synonymous to window)); -AND-
the predefined recommendation message is taught in the Detailed Description in ¶ 0101, ¶ 0139, and ¶ 0126 (teaching on a data storage arranged to provide the stored data to the determining unit wherein the determining unit utilizes data related to a predefined message structure - either a message with the determined dose suggestion or "no dose suggestion can be given to the user at this time").
Teucher fails to teach the following limitation of claim 34. Sanofi-Aventis, however, does teach the following: 
determining time of receiving the dose helper request, the clock unit being connected to the processor is taught in the Description in ¶ 0030 bullet 4 (teaching on utilizing a saved timestamp of a new measurement value (wherein the primary reference would initiate the dose helper request));
in response to determining that the time of the dose helper request is outside a dose time window around a usual dose time, initiate storing the time in a data storage connected to the processor is taught in the Description in ¶ 0021 (teaching on at least storing the measurement time stamp (wherein the primary reference would initiate the dose helper request) when the time stamp is outside the dose time window);
and the dose time window to a display is taught in the Description in ¶ 0018 (teaching on displaying the dose time window on the display device); -AND-
and the predefined criterion are stored in a data storage is taught in the Description in ¶ 0030 bullet 4 (teaching on utilizing a saved predefined criterion (here - the number of consecutive recent measurement values)).
One having ordinary skill in the art at the time the invention was filed would be motivated to combine the dosage helper system of Teucher with the glucose measurement system with time window and measurement time relation of Sanofi-Aventis with because the current measure and recommended treatment work together to control blood glucose levels - “the monitoring of the sugar level in the blood serves a dual purpose: on the one hand it provides the patient with information about the current status of glycemic control. On the other hand can the measured values serve as information for the patient or a healthcare professional (HCP) to determine whether an adjustment in the medication, namely the amount of insulin to be taken, is indicated” (Sanofi-Aventis in the Description in ¶ 0005). 

Claims 19 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Teucher et al. (US Patent Application No. 2015/0161339)[hereinafter Teucher] in view of Sanofi-Aventis Deutschland GmbH 65929 Frankfurt am Main (DE) (EP Patent Application No. Sanofi-Aventis] in further view of Bossi et al. (US Patent Pub No 20070185615)[hereinafter Bossi].
As per claim 19, the combination of Teucher and Sanofi-Aventis discloses all of the limitations of claim 15. Teucher and Sanofi-Aventis fail to teach the following; Bossi, however, does disclose:
the data management unit according to claim 15, wherein the processor is further adapted to send a predefined reminder message to the display when a predefined part of the dose time window is passed at a current day without receiving input of the dose helper request or without finishing a requested dose helper functionality, wherein the reminder message is displayed at the display is taught in the Detailed Description in ¶ 0076 (teaching on alerting a patient when a medical data point has not been received within an expected time window).
One having ordinary skill in the art at the time the invention was filed would combine the dosage helper system of Teucher and Sanofi-Aventis with the reminder message when a dosage is missed within a timeframe of Bossi with the motivation of decreasing the risk of patient-under dosing or over-dosing by missing a dosage (Bossi in the Detailed Description in ¶ 0077).
As per claim 29, the combination of Teucher and Sanofi-Aventis discloses all of the limitations of claim 25. Teucher and Sanofi-Aventis fail to teach the following; Bossi, however, does disclose:
the method of claim 25, further comprising: sending, by the processor, a predefined reminder message to a display when a predefined part of the dose time window is passed at a current day without receiving the dose helper request or without finishing a requested dose helper functionality; and displaying the reminder message is taught in the Detailed Description in ¶ 0076 (teaching on alerting a patient when a medical data point has not been received within an expected time window).
One having ordinary skill in the art at the time the invention was filed would combine the dosage helper system of Teucher and Sanofi-Aventis with the reminder message when a dosage is missed within a timeframe of Bossi with the motivation of decreasing the risk of patient-under dosing or over-dosing by missing a dosage (Bossi in the Detailed Description in ¶ 0077).

24 is rejected under 35 U.S.C. 103 as being unpatentable over Teucher et al. (US Patent Application No. 2015/0161339)[hereinafter Teucher] in view of Sanofi-Aventis Deutschland GmbH 65929 Frankfurt am Main (DE) (EP Patent Application No. Sanofi-Aventis] in further view of Bernini et al (US Patent App Pub No 20130198685)[hereinafter Bernini].
As per claim 24, the combination of Teucher and Sanofi-Aventis discloses all of the limitations of claim 15. Teucher and Sanofi-Aventis fail to teach the following; Bernini, however, does disclose:
the data management unit according to claim 23, wherein two or more secondary information is displayed on the one screen of the display, each of the secondary information being displayed according to a respective priority with regard to importance of the secondary information for a user or a user type of the user to whom the two or more secondary information is being displayed is taught in the Detailed Description in ¶ 0020-22 (teaching on medical data display priority with regarding to user importance).
One having ordinary skill in the art at the time the invention was filed would combine the dosage helper system of Teucher and Sanofi-Aventis with the priority listing system of user information of Bossi with the motivation of providing enhanced readability of medical data to users (Bernini in the Background in ¶ 0003).
 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 15-34 are provisionally rejected on the ground of nonstatutory double patenting over claims 15 and 22-33 of copending Application No. 16/471,145. This is a provisional double patenting rejection because the patentably indistinct claims have not in fact been patented.
The subject matter claimed in the instant application is fully disclosed in the referenced copending application and would be covered by any patent granted on that copending application since the referenced copending application and the instant application are claiming common subject matter, as follows: 
Instant Claim
Instant Limitation
Reference Limitation
Reference Claim
15
a data management unit for supporting health control, the unit comprising
a data management unit for supporting health control, the unit comprising
15
15
a processor adapted to provide a dose helper functionality comprising a titration method with regard to a predefined medicament
wherein the processor is adapted to provide a dose helper functionality comprising a titration method with regard to a predefined medicament
27
15
the titration method determining and/or recommending a medicament dose value or a corrective amount of the medicament dose value
the titration method determining and/or recommending a medicament dose value or a corrective amount of the medicament dose value
27
15
a display connected to the processor and adapted to display received messages
a display connected to the processor
27
15
a data input unit adapted to input data or requests and connected to the processor
a data input unit adapted to input data or requests and connected to the processor; and
27
15
a data storage adapted to store a usual dose time and a dose time window, a predefined recommendation message, a time of a dose helper request, a predefined criterion
wherein the data storage is adapted to store a usual dose time and a dose time window, a predefined recommendation message, a time of a dose helper request, a predefined criterion
27
15
wherein the data storage is connected to the processor
 a data storage connected to the processor
25
15
a clock unit adapted to determine time of a dose helper request received by the data input unit, wherein the clock unit is connected to the processor
a clock unit adapted to determine time of receiving a dose helper request received by the data input, wherein the clock unit is connected to the processor
27
15
wherein the processor is adapted to initiate storing at least the time of the dose helper request when the time is outside the dose time window around the usual dose time
wherein the processor is further adapted to initiate storing the time of the dose helper request when the time is outside the dose time window around the usual dose time
27
15
wherein the processor is further adapted to execute the dose helper functionality only when a time of a most recent dose helper request is within the dose time window around the usual dose time, and
wherein the processor is further adapted to execute the dose helper functionality only when a time of a most recent dose helper request is within the dose time window around the usual dose time, and
27
15
wherein the processor is further adapted to initiate sending a recommendation message for change of at least one of the usual dose time and the dose time window to the display 
wherein the processor is further adapted to initiate sending a recommendation message for change of at least one of the usual dose time and the dose time window to the display
27
15
when a time distribution of a plurality of most recent dose helper requests within a predefined time period corresponds to the predefined criterion
when a time distribution of a plurality of most recent dose helper requests within a predefined time period corresponds to the predefined criterion
27

the data management unit according to claim 15, wherein the processor is further adapted to check whether the number of the plurality of most recent dose helper requests outside the dose time window is higher than a predefined maximum number during the predefined time period, wherein the predefined maximum number and the predefined time period are stored in the data storage
the device of claim 27, wherein the processor is further adapted to check whether the number of the plurality of most recent dose helper requests outside the dose time window is higher than a predefined maximum number during the predefined time period, wherein the predefined maximum number and the predefined time period are stored in the data storage
28
17
the data management unit according to claim 15, wherein the processor is further adapted to generate and send a predefined warning message to the display when the processor receives a dose helper request from the data input that is outside the dose time window, wherein the predefined warning message is stored in the data storage
the device of claim 27, wherein the processor is further adapted to generate and send a predefined warning message to the display when the processor receives a dose helper request from the data input that is outside the dose time window, wherein the predefined warning message is stored in the data storage
29
18
the data management unit according to claim 15, wherein the processor is further adapted to calculate a modified value of at least one of the usual dose time and the dose time window based on one or more respective times associated with one or more of the most recent dose helper requests
the device of claim 27, wherein the processor is further adapted to calculate a modified value of at least one of the usual dose time and the dose time window based on one or more respective times associated with one or more of the most recent dose helper requests
30
18
wherein the recommendation message recommends to change at least one of the usual dose time and the dose time window according to a respective calculated modified value
wherein the recommendation message recommends to change at least one of the usual dose time and the dose time window according to a respective calculated modified value
30
19
the data management unit according to claim 15, wherein the processor is further adapted to send a predefined reminder message to the display when a predefined part of the dose time window is passed at a current day without receiving input of the dose helper request or without finishing a requested dose helper functionality, wherein the reminder message is displayed at the display
the device of claim 27, wherein the processor is further adapted to send a predefined reminder message to the display when a predefined part of the dose time window is passed at a current day without receiving the dose helper request or without finishing a requested dose helper functionality, wherein the reminder message is displayed at the display
31
20
the data management unit according to claim 15, wherein the processor is further adapted to assign a tag to a new data received from the data input unit or from a measurement unit, the tag referring to an event and being selected from a group of tags comprising a fasting tag
wherein the processor is further adapted to assign a tag to a new data received from the data input unit or a measurement unit, the tag referring to an event and being selected from a group of tags comprising a fasting tag
22
20
wherein the tag is assigned either automatically by the processor or based on data received by the data input unit
wherein the tag is assigned either automatically by the processor or based on data received by the data input unit
22

the data management unit according to claim 20, wherein the fasting tag is assigned when a time stamp of receiving the new data is within a predefined fasting window
the data management unit according to claim 22, wherein the fasting tag is assigned when a time stamp of receiving the new data is within a predefined fasting window
23
22
the data management unit according to claim 20, wherein the display displays a predefined definition screen at a first time the fasting tag is to be assigned to a new data based on the data received by the data input
the data management unit according to claim 22, wherein the display displays a predefined definition screen when at a first time the fasting tag is to be assigned to the new data based on the data received by the data input unit
24
22
wherein the fasting assignment is completed in response to receiving a confirmation of the definition screen from a user
wherein the fasting assignment is completed in response to receiving a confirmation of the definition screen from a user
24
23
the data management unit according to claim 15, wherein the data storage stores predefined primary information and at least one predefined secondary information assigned to the predefined primary information
wherein the data storage is adapted to store predefined primary information and predefined secondary information assigned to the predefined primary information
25
23
wherein the processor is further adapted to send the predefined primary information and the at least one predefined secondary information to the display
wherein the processor is further adapted to send the predefined primary information and the predefined secondary information to the display, and
25
23
wherein the predefined primary information and the at least one predefined secondary information are displayed on one screen of the display
wherein the display is adapted to display the predefined primary information and the predefined secondary information on one screen
25
24
the data management unit according to claim 23, wherein two or more secondary information is displayed on the one screen of the display, each of the secondary information being displayed according to a respective priority with regard to importance of the secondary information for a user or a user type of the user to whom the two or more secondary information is being displayed
the device of claim 25, wherein the display is configured to display two or more secondary information on the one screen of the display, each of the two or more secondary information being displayed according to a respective priority with regard to importance of the secondary information for a user or a user type of the user to whom the two or more secondary information is being displayed
26
25
a method for operating a data management unit for supporting health control, the method comprising
a method for operating a data management unit for supporting health control, the method comprising
32
25
receiving, by a data input unit, a dose helper request, the data input unit being connected to a processor
receiving a dose helper request received through the data input unit
33
25
determining, by a clock unit, time of receiving the dose helper request, the clock unit being connected to the processor
determining, by a clock unit, time of receiving a dose helper request received through the data input unit
33

in response to determining that the time of the dose helper request is outside a dose time window around a usual dose time, initiate storing, by a processor, the time in a data storage connected to the processor
initiate, by the processor, storing the time of the dose helper request when the time is outside the usual dose time or outside the dose time window around the usual dose time
33
25
in response to determining that the time is within the time window around the usual dose time
time is outside the usual dose time or outside the dose time window around the usual dose time
33
25
executing, by the processor, a dose helper functionality comprising a titration method with regard to a predefined medicament
providing, by the processor, a dose helper functionality comprising a titration method with regard to a predefined medicament
33
25
the titration method determining and/or recommending a medicament dose value or a corrective amount of the medicament dose value; and
the titration method determining and/or recommending a medicament dose value or a corrective amount of the medicament dose value
33
25
in response to determining that a time distribution of a plurality of most recent dose helper requests within a predefined time period corresponds to a predefined criterion
when a time distribution of a plurality of most recent dose helper requests within a predefined time period corresponds to the predefined criterion
33
25
sending, by the processor, a predefined recommendation message for change of at least one of the usual dose time and the dose time window to a display connected to the processor
initiating, by the processor, sending a recommendation message for change of at least one of the usual dose time and the dose time window to a display
33
25
wherein the usual dose time, the dose time window, the predefined recommendation message, and the predefined criterion are stored in the data storage
wherein a usual dose time and a dose time window, a predefined recommendation message, …, and a predefined criterion are stored in the data storage
33
26
the method of claim 25, wherein the processor is further adapted to check whether the number of the plurality of most recent dose helper requests outside the dose time window is higher than a predefined maximum number during the predefined time period, wherein the predefined maximum number and the predefined time period are stored in the data storage
the device of claim 27, wherein the processor is further adapted to check whether the number of the plurality of most recent dose helper requests outside the dose time window is higher than a predefined maximum number during the predefined time period, wherein the predefined maximum number and the predefined time period are stored in the data storage
28
27
the method of claim 25, further comprising sending, by the processor, a predefined warning message to the display when the processor receives, from the data input unit, a dose helper request that is outside the dose time window, wherein at least part of the predefined warning message is stored in the data storage
the device of claim 27, wherein the processor is further adapted to generate and send a predefined warning message to the display when the processor receives a dose helper request from the data input that is outside the dose time window, wherein the predefined warning message is stored in the data storage
29

the method of claim 25, further comprising calculating, by the processor, a modified value of at least one of the usual dose time and the dose time window based on one or more respective times associated with one or more of the most recent dose helper requests
the device of claim 27, wherein the processor is further adapted to calculate a modified value of at least one of the usual dose time and the dose time window based on one or more respective times associated with one or more of the most recent dose helper requests
30
28
wherein the recommendation message recommends to change the at least one of the usual dose time and the dose time window according to a respective calculated modified value
wherein the recommendation message recommends to change at least one of the usual dose time and the dose time window according to a respective calculated modified value
30
29
the method of claim 25, further comprising: sending, by the processor, a predefined reminder message to a display when a predefined part of the dose time window is passed at a current day without receiving the dose helper request or without finishing a requested dose helper functionality; and displaying the reminder message
the device of claim 27, wherein the processor is further adapted to send a predefined reminder message to the display when a predefined part of the dose time window is passed at a current day without receiving the dose helper request or without finishing a requested dose helper functionality, wherein the reminder message is displayed at the display
31
30
the method of claim 25, further comprising: assigning, by the processor, a tag to a new data received from the data input unit or from a measurement unit, the tag referring to an event and being selected from a group of tags comprising a fasting tag
wherein the processor is further adapted to assign a tag to a new data received from the data input unit or a measurement unit, the tag referring to an event and being selected from a group of tags comprising a fasting tag
22
30
wherein the tag is assigned either automatically by the processor or based on data received by the data input unit
wherein the tag is assigned either automatically by the processor or based on data received by the data input unit
22
30
the method of claim 30, wherein the fasting tag is assigned when a time stamp of receiving the new data is within a predefined fasting window
the data management unit according to claim 22, wherein the fasting tag is assigned when a time stamp of receiving the new data is within a predefined fasting window
23
31
the method of claim 30, further comprising displaying a predefined definition screen at a first time the fasting tag is to be assigned to a new data based on the data received by the data input
the data management unit according to claim 22, wherein the display displays a predefined definition screen when at a first time the fasting tag is to be assigned to the new data based on the data received by the data input unit
24
32
wherein the fasting assignment is completed in response to receiving a confirmation of the definition screen from a user
wherein the fasting assignment is completed in response to receiving a confirmation of the definition screen from a user
24
33
the method of claim 25, wherein the data storage stores predefined primary information and at least one predefined secondary information assigned to the predefined primary information, and wherein the method further comprises
storing, by a data storage, predefined primary information and at least one predefined secondary information assigned to the predefined primary information
32

sending, by the processor, the predefined primary information and the at least one predefined secondary information to the display; and
sending, by a processor, the predefined primary information and the at least one predefined secondary information to a display
32
33
displaying the predefined primary information and the at least one predefined secondary information on one screen of the display
displaying the predefined primary information and the at least one predefined secondary information on one screen of the display
32
34
a non-transitory, computer-readable medium storing one or more instructions executable by a computer system to perform operations for supporting health control, the operations comprising
a method for operating a data management unit for supporting health control, the method comprising
32
34
receiving a dose helper request, the data input unit being connected to a processor
receiving a dose helper request received through the data input unit
33
34
determining time of receiving the dose helper request, the clock unit being connected to the processor
determining, by a clock unit, time of receiving a dose helper request received through the data input unit
33
34
in response to determining that the time of the dose helper request is outside a dose time window around a usual dose time, initiate storing the time in a data storage connected to the processor
initiate, by the processor, storing the time of the dose helper request when the time is outside the usual dose time or outside the dose time window around the usual dose time
33
34
in response to determining that the time is within the time window around the usual dose time
time is outside the usual dose time or outside the dose time window around the usual dose time
33
34
executing a dose helper functionality comprising a titration method with regard to a predefined medicament
providing, by the processor, a dose helper functionality comprising a titration method with regard to a predefined medicament
33
34
the titration method determining and/or recommending a medicament dose value or a corrective amount of the medicament dose value; and
the titration method determining and/or recommending a medicament dose value or a corrective amount of the medicament dose value
33
34
in response to determining that a time distribution of a plurality of most recent dose helper requests within a predefined time period corresponds to a predefined criterion
when a time distribution of a plurality of most recent dose helper requests within a predefined time period corresponds to the predefined criterion
33
34
sending a predefined recommendation message for change of at least one of the usual dose time and the dose time window to a display connected to the processor
initiating, by the processor, sending a recommendation message for change of at least one of the usual dose time and the dose time window to a display
33
34
wherein the usual dose time, the dose time window, the predefined recommendation message, and the predefined criterion are stored in a data storage
wherein a usual dose time and a dose time window, a predefined recommendation message, …, and a predefined criterion are stored in the data storage
33



Therefore, claims 15-34 are rejected under nonstatutory double patenting.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JORDAN JACKSON whose telephone number is (571) 272-5389 and fax number is (571) 273-1626. The examiner can normally be reached on Monday – Thursday, 6:30 AM - 4:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fonya Long, can be reached on (571) 270-5096. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/J.L.J./ Examiner, Art Unit 3626

/EVANGELINE BARR/
Primary Examiner, Art Unit 3626